DETAILED ACTION
This action is in response to the Amendment dated 03 May 2022. No claim is amended. No claims have been added or cancelled. Claims 1-21 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant's amendment, the objection to claim 21 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over GOSWAMI et al. (US20120096461A1) in view of HUANG et al. (US20150220357A1).
As to claim 1, GOSWAMI teaches a method for an infrastructure management server to manage virtual infrastructure objects in a cluster (See fig. 2, par. 0040 wherein servers 200 may be closely located, for example, in a commonly managed server cluster, and may communicate over a LAN or other high-speed communication network 130; as taught by GOSWAMI), the method comprising: configuring the infrastructure management server to perform a function on the virtual infrastructure objects in the cluster (See par. 0006 wherein a server executing desktop virtualization software may perform load balancing functionality in a multi-server desktop virtualization system. A virtualization server may receive and maintain common state information for the desktop virtualization system, and may execute one or more load balancing functions and algorithms based on the common state information; as taught by GOSWAMI); identifying a customized policy (See par. 0036 wherein policy engine (or director) component 330, may include the software logic for orchestrating multi-step activities or asynchronous activities performed by the desktop virtualization system; as taught by GOSWAMI) associated with a second set of virtual infrastructure objects out of the first set of virtual infrastructure objects (See par. 0046 wherein certain load balancing functions may be executed by a subset of servers 200 in a desktop virtualization system, while other load balancing functions are executed by other servers; as taught by GOSWAMI); and modifying the function based on the customized policy (See par. 0086 wherein if a server detects that another server in the system is not responding to communications, the nonresponsive server may be marked as missing in the global state information, and may thereafter be excluded from hosting virtual desktop sessions for client devices 300. In this case, the load balancing functions in the remaining servers in the system may transfer base images and/or generate virtual machines to account for the nonresponsive server; as taught by GOSWAMI).
GOSWAMI does not teach identifying a first set of virtual infrastructure objects out of the virtual infrastructure objects that are tagged.
In similar field of endeavor, HUANG teaches identifying a first set of virtual infrastructure objects out of the virtual infrastructure objects that are tagged (See par. 0006 wherein after a customer selects one or more cloud computing offerings, a cloud resource manager or other component within the cloud system may retrieve a set of tags and determine a set of physical hardware resources associated with the selected offerings; as taught by HUANG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GOSWAMI method to include the teachings of HUANG for identifying a first set of virtual infrastructure objects out of the virtual infrastructure objects that are tagged. Such a person would have been motivated to make this combination as a customer in a cloud system may request a new virtual machine having a specified processor speed and memory, and a specified amount of disk storage. Within the cloud system, a resource manager may select a set of available physical resources from the cloud resource pool (e.g., servers, storage disks) and may provision and create a new virtual machine in accordance with the customer's specified computing parameters (HUANG, par. 0004).

As to claim 2, GOSWAMI and HUANG teach the limitations of claim 1. GOSWAMI further teaches wherein the function is to balance resources in the cluster without any manual input from a user (See par. 0043 wherein a distributed dynamic load balancing algorithm may be run by each server's virtual workplace software 230 to determine a desired distribution of virtual machine images 240 on the servers 200; as taught by GOSWAMI), and the customized policy is to disable distribution of the resources in the cluster (See par. 0086 wherein the nonresponsive server may be marked as missing in the global state information, and may thereafter be excluded from hosting virtual desktop sessions for client devices. In this case, the load balancing functions in the remaining servers in the system may transfer base images; as taught by GOSWAMI).
As to claim 3, GOSWAMI and HUANG teach the limitations of claim 2. GOSWAMI further teaches in response to a determination that at least one resource provider in the cluster has met a condition for redistribution, wherein modifying the function further comprises: identifying one or more resource providers in the cluster that support the second set of virtual infrastructure objects; and maintaining the second set of virtual infrastructure objects on the one or more resource providers (See fig. 5, par. 0055 wherein if the updated state information received in step 503 indicates that a server has been removed from the system, then the analysis in step 505 may lead to a determination that one or more load balancing functions may be performed (506:Yes) in order to redistribute the base images and virtual machines that were allocated on the removed server; as taught by GOSWAMI).

As to claim 4, GOSWAMI and HUANG teach the limitations of claim 3. GOSWAMI further teaches wherein the condition for redistribution is based on a physical resource constraint of the identified one resource provider (See par. 0062 wherein the server 200 performs a ranking algorithm to identify the target server(s) on which the base image should be added. To perform this determination, the server 200 may identify the subset of system servers that do not currently contain the base image, and then rank the subset based on their current and/or expected future capacities (e.g., memory and processing power); as taught by GOSWAMI).

As to claim 5, GOSWAMI and HUANG teach the limitations of claim 3. GOSWAMI further teaches wherein the condition for redistribution is specified by a policy (See figs. 3 and 5, pars. 0035-0037 and 0055, for example par. 0037 wherein the desktop service 340 may leverage the policy engine 330, state engine 320, and actuation engine 310 to manage virtual machines 240; or par. 0055 wherein if the updated state information received in step 503 indicates that a server has been removed from the system, then the analysis in step 505 may lead to a determination that one or more load balancing functions may be performed (506:Yes) in order to redistribute the base images and virtual machines that were allocated on the removed server; as taught by GOSWAMI).

As to claim 8, GOSWAMI and HUANG teach a non-transitory computer-readable storage medium. Moreover, claim 8 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 9, GOSWAMI and HUANG teach a non-transitory computer-readable storage medium. Moreover, claim 9 discloses substantially the same limitations as claim 2. Therefore, it is rejected with the same rationale as claim 2.

As to claim 10, GOSWAMI and HUANG teach a non-transitory computer-readable storage medium. Moreover, claim 10 discloses substantially the same limitations as claim 3. Therefore, it is rejected with the same rationale as claim 3.

As to claim 11, GOSWAMI and HUANG teach a non-transitory computer-readable storage medium. Moreover, claim 11 discloses substantially the same limitations as claim 4. Therefore, it is rejected with the same rationale as claim 4.

As to claim 12, GOSWAMI and HUANG teach a non-transitory computer-readable storage medium. Moreover, claim 12 discloses substantially the same limitations as claim 5. Therefore, it is rejected with the same rationale as claim 5.

As to claim 15, GOSWAMI and HUANG teach an infrastructure management server. Moreover, claim 15 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 16, GOSWAMI and HUANG teach an infrastructure management server. Moreover, claim 16 discloses substantially the same limitations as claim 2. Therefore, it is rejected with the same rationale as claim 2.

As to claim 17, GOSWAMI and HUANG teach an infrastructure management server. Moreover, claim 17 discloses substantially the same limitations as claim 3. Therefore, it is rejected with the same rationale as claim 3.

As to claim 18, GOSWAMI and HUANG teach an infrastructure management server. Moreover, claim 18 discloses substantially the same limitations as claim 4. Therefore, it is rejected with the same rationale as claim 4.

As to claim 19, GOSWAMI and HUANG teach an infrastructure management server. Moreover, claim 19 discloses substantially the same limitations as claim 5. Therefore, it is rejected with the same rationale as claim 5.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GOSWAMI et al. (US20120096461A1) in view of HUANG et al. (US20150220357A1) and further view of ZHANG et al. (US20110191477A1).

As to claim 6, GOSWAMI and HUANG teach the limitations of claim 1. GOSWAMI further teaches wherein the function is to balance resources in the cluster and to take at least one resource provider offline in the cluster without any manual input from a user (See par. 0043 wherein a distributed dynamic load balancing algorithm may be run by each server's virtual workplace software 230 to determine a desired distribution of virtual machine images 240 on the servers 200; and par. 0034, wherein the actualization engine 310 may use an API published by the hypervisor to create, start, clone, modify, shutdown, and delete virtual machines 240; as taught by GOSWAMI).
GOSWAMI and HUANG do not teach and the customized policy is to enable evacuating the at least one resource provider.
In similar field of endeavor, ZHANG teaches and the customized policy is to enable evacuating the at least one resource provider (See fig. 5B, par. 0027, wherein when cluster manager 20 determines through inter-cluster capacity manager 205 that server cluster 22 is underutilized, it deallocates a host system within server cluster 22 by evacuating the VMs running therein; as taught by ZHANG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GOSWAMI and HUANG method to include the teachings of ZHANG wherein the customized policy is to enable evacuating the at least one resource provider. Such a person would have been motivated to make this combination as Current implementations of DRS limit the cluster size to a certain number (N) of servers. As a consequence, resource management has to be carried out in groups of N servers or less. For data centers that operate considerably more than N servers and data centers that operate multiple groups of servers where each group is dedicated to a different customer or has a particular server configuration, DRS cannot ensure optimized resource management. Although resource usage within any single group of servers may be balanced using DRS, adding capacity to an overloaded group of servers cannot be easily done (ZHANG, par. 0003).

As to claim 13, GOSWAMI, HUANG and ZHANG teach a non-transitory computer-readable storage medium. Moreover, claim 13 discloses substantially the same limitations as claim 6. Therefore, it is rejected with the same rationale as claim 6.

As to claim 20, GOSWAMI, HUANG and ZHANG teach an infrastructure management server. Moreover, claim 20 discloses substantially the same limitations as claim 6. Therefore, it is rejected with the same rationale as claim 6.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over GOSWAMI et al. (US20120096461A1) in view of HUANG et al. (US20150220357A1) and further view of ZHANG et al. (US20110191477A1) and further view of KENNEY et al. (US10853148B1).

As to claim 7, GOSWAMI, HUANG and ZHANG teach the limitations of claim 6. GOSWAMI, HUANG and ZHANG do not teach wherein modifying the function further comprises: identifying the at least one resource provider in the cluster that supports the second set of virtual infrastructure objects; and migrating the second set of virtual infrastructure objects to another resource provider in the cluster before taking the at least one resource provider offline.
In similar field of endeavor, KENNEY teaches wherein modifying the function further comprises: identifying the at least one resource provider in the cluster that supports the second set of virtual infrastructure objects; and migrating the second set of virtual infrastructure objects to another resource provider in the cluster before taking the at least one resource provider offline (See fig. 5B, Abstract, wherein migrating workloads between a plurality of execution environments, including: identifying, in dependence upon on characteristics of a workload, one or more execution environments that can support the workload; determining, for each execution environment, costs associated with supporting the workload on the execution environment; selecting, in dependence upon the costs associated with supporting the workload on each the execution environments, a target execution environment for supporting the workload; and executing the workload on the target execution environment; as taught by KENNEY).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GOSWAMI, HUANG and ZHANG method to include the teachings of KENNEY wherein modifying the function further comprises: identifying the at least one resource provider in the cluster that supports the second set of virtual infrastructure objects; and migrating the second set of virtual infrastructure objects to another resource provider in the cluster before taking the at least one resource provider offline. Such a person would have been motivated to make this combination to resolve various deficiencies of a traditional storage system, operations may be performed by higher level processes and not by the lower level processes. For example, the flash storage system may include flash drives that do not include storage controllers that provide the process. Thus, the operating system of the flash storage system itself may initiate and control the process (KENNEY, col. 7, ln. 52. 0003).

As to claim 14, GOSWAMI, HUANG, ZHANG and KENNEY teach a non-transitory computer-readable storage medium. Moreover, claim 14 discloses substantially the same limitations as claim 7. Therefore, it is rejected with the same rationale as claim 7.

As to claim 21, GOSWAMI, HUANG, ZHANG and KENNEY teach an infrastructure management server. Moreover, claim 21 discloses substantially the same limitations as claim 7. Therefore, it is rejected with the same rationale as claim 7.

Response to Arguments
Applicant's arguments, filed 03 May 2022, have been fully considered but they are not persuasive.
Applicant argues that [“Goswami and Huang, individually or in combination, do not teach or suggest the elements of "identifying a first set of virtual infrastructure objects out of the virtual infrastructure objects that are tagged; identifying a customized policy associated with a second set of virtual infrastructure objects out of the first set of virtual infrastructure objects; and modifying the function based on the customized policy" recited in claim 1” (Page 8 )]. Examiner respectfully disagrees.
Applicant argues that [“Without teaching the recited first set of virtual infrastructure objects, Goswami obviously also cannot teach the elements of "second set of virtual infrastructure objects out of the first set of virtual infrastructure objects [emphasis added]," let alone the elements of "identifying a customized policy associated with a second set of virtual infrastructure objects out of the first set of virtual infrastructure objects."”(Page 7)]. Examiner respectfully disagrees.
GOSWAMI teaches a virtualization software for performing load balancing functionality in a multi-server desktop virtualization system where a virtualization server receives and maintains common state information for the desktop virtualization system, and may execute one or more load balancing functions and algorithms (policies) based on the common state information (see par. 0006). However, Examiner recites Huang in combination with GOSWAMI for tagging of the objects within the system. 
Applicant’s specification recites “policy manager 123 may apply a customized policy (e.g., “distribution disabled” policy) to VM130D” (par. 0069). Similarly, GOSWAMI recites a policy engine for orchestrating multi-step activities or asynchronous activities performed by the desktop virtualization system wherein the policy engine coordinates and controls the creating and/or deleting of multiple virtual machines, or creation, deletion, and re-generation of virtual machines from their virtual machine base images (see par. 0036). In addition,  wherein certain load balancing functions may be executed by a subset of servers in a desktop virtualization system (one customized policy), while other load balancing functions are executed by other servers (another policy which analogous to customized policy recited in the claims). For example, referring to fig. 5 and par. 0055, GOSWAMI recites “When determining a desired distribution of base images and/or virtual machines among the system servers 200, the load balancing algorithms may consider various factors, such as the number of the servers in the system, the capacity (e.g., available memory and/or available processing power) of the servers in the system, the number of virtual machine templates supported by the system, the size of their corresponding base images, the number of virtual machines of each base image to be supported by the system, the numbers of virtual machines of each base image currently allocated at each server, and the numbers of users authorized to initiate virtual desktop sessions for each virtual machine template, among other factors. Therefore, if it is determined in step 505 that the received updated state information includes a change to any of these factors, then in step 506 a static and/or dynamic load balancing function may be performed (506:Yes) [hence a identifying customized algorithm for reconfiguring the system based on the above factors]. However, if it is determined in step 505 that the received updated state information is unrelated to these factors, the in step 506 the server 200 might not perform a static and/or dynamic load balancing function (506:No). As an example, if the updated state information received in step 503 indicates that a server has been removed from the system, then the analysis in step 505 may lead to a determination that one or more load balancing functions may be performed (506:Yes) in order to redistribute the base images and virtual machines that were allocated on the removed server [analogous to one customized policy]. In contrast, if the updated state information received in step 503 indicates that only a property of a template has been changed, then the analysis in step 505 may lead to a determination that load balancing functions need not be performed (506:No) [analogous to the applicant’s “disabled distribution” as no load balancing is going to be performed] (also see claim 6 and disclosure by ZHANG).
Applicant further argues that [“Goswami does not teach the customized policy recited in claim 1. Therefore, Goswami cannot teach the elements of "modifying the function based on the customized policy" recited in claim 1” (Page 7)]. Examiner respectfully disagrees.
As discussed above, GOSWAMI recites a policy engine for orchestrating multi-step activities or asynchronous activities performed by the desktop virtualization system (see par. 0036) wherein certain load balancing functions may be executed by a subset of servers in a desktop virtualization system (one policy), while other load balancing functions are executed by other servers (another policy). Therefore, the load balancing policy is modified based on identified subset of servers. 
Applicant further argues that [“Huang clearly defines its tag to be "an electronic label associated with a specific physical resource (e.g., a virtualization server, storage disk, or network element, etc.) in a cloud computing environment." See Para [0071], Lines 3 - 6 of Huang. Therefore, Huang's tag does not teach the elements of "virtual infrastructure objects that are tagged [emphasis added]" recited in claim 1” (Page 7)]. Examiner respectfully disagrees.
While the above paragraph from Huang disclose tags for physical hardware, persons of ordinary skill in the art will recognize that usually there are relationships between the virtual objects and the underlying hardware that they run on. In fact, the applicant's specification discloses "Virtualization systems in accordance with the various embodiments, implemented as hosted embodiments, non-hosted embodiments, or as embodiments that tend to blur distinctions between the two, are all envisioned. Furthermore, various virtualization operations may be wholly or partially implemented in hardware. For example, a hardware implementation may employ a look-up table for modification of storage access requests to secure non-disk data" (specification: par. 0090). Thus, for a person of ordinary skill in the art, the concept of tagging physical hardware can be extended to virtual infrastructure objects. In addition, Huang explicitly discloses "the tags corresponding to the selected virtual machine offering(s) may be associated with a subset of the physical cloud resources, thus allowing the cloud resource manager 530 to select from the subset to provision the new virtual machine and its operating environment (e.g., hypervisor, storage resources, services offered by the network elements, etc.)" (Huang: par. 0082); or "the tags corresponding to the selected virtual machine offering(s) may be associated with no physical resources for one or more resource types. For instance, referring to FIGS. 7, if the customer selects a service offering associated with a tag having a TAG_ID of "5," then the cloud resource manager 530 may provision a new virtual machine on "Host C."" (Huang: par. 0083). 
Applicant further argues that [“Goswami cannot teach the elements above recited in claim 2. Accordingly, claim 2 is patentable over Goswami in view of Huang” (Page 8)]. Examiner respectfully disagrees.
Claim 2, as it is claimed in the application, recites that the customized policy is to disable distribution of the resources in the cluster. GOSWAMI recites that the nonresponsive server are marked as missing in the global state information, and are excluded from hosting virtual desktop sessions for client devices [hence disabled]. In this case, the load balancing functions in the remaining servers in the system may transfer base images (see par. 0086). 
Thus, the combination of GOSWAMI, HUANG, ZHANG and KENNEY adequately discloses applicant's claimed limitation. Examiner respectfully reminds Applicants that during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US20110231899A1
2011-01-19
System and method for a cloud computing abstraction layer
US10325009B2
2017-05-04
Method and apparatus for using custom component parsing engine to parse tag of custom component
US20140172960A1
2013-12-13
Electronic device and method for managing tags of virtual machines
US10333775B2
2016-12-06
Facilitating the provisioning of a local analytics device
US20080134178A1
2007-11-27
Control and management of virtual systems
US20170034075A1
2015-08-17
Policy Framework User Interface


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/               Examiner, Art Unit 2174                                                                                                                                                                                         

/SHERIEF BADAWI/               Supervisory Patent Examiner, Art Unit 2174